Citation Nr: 0506563	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-06 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma, including based on exposure to herbicides.

2.  Entitlement to service connection for status-post removal 
of an enlarged lymph node in the left axilla, including based 
on exposure to herbicides.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969, including in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
of entitlement to service connection for squamous cell 
carcinoma, including based on exposure to herbicides, and on 
appeal of a July 2002 rating decision issued by the RO which 
denied the veteran's claim of entitlement to service 
connection for status-post removal of an enlarged lymph node 
in the left axilla, including based on exposure to 
herbicides.  The veteran has perfected a timely appeal on 
both claims.  He also testified at a videoconference Board 
hearing held before the undersigned Veterans Law Judge in 
April 2003.

The Board remanded these claims, as well as a claim for 
service connection for hearing loss to the Appeals Management 
Center for additional development in September 2003 and they 
now have been returned to the Board.


In September 2004, the veteran submitted evidence in 
conjunction with a claim for service connection for post-
traumatic stress disorder.  This issue has not been 
adjudicated, and is referred to the RO for such adjudication.

In March 2004, the "Tiger remand team" at the Cleveland, 
Ohio RO granted service connection for bilateral hearing 
loss, and evaluated the disability as noncompensable.  This 
satisfied the veteran's appeal on the issue of service 
connection.  In April 2004, he submitted a notice of 
disagreement with the initial evaluation for that disability.  
This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the duty to notify has been satisfied.

2.  The veteran served in Vietnam from March 1967 to March 
1968 and is presumed to have been exposed to herbicides, 
including Agent Orange.

3.  There is no competent medical evidence linking the 
veteran's squamous cell carcinoma or status-post removal of 
an enlarged lymph node in the left axilla to service or to 
any incident of service, to specifically include in-service 
exposure to Agent Orange.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for squamous cell carcinoma, including based on 
exposure to herbicides, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2004); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).

2.  The criteria for establishing entitlement to service 
connection for status-post removal of an enlarged lymph node 
in the left axilla, including based on exposure to 
herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), generally should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In May 2002, prior to the initial adjudication of the 
veteran's service connection claim for status-post removal of 
an enlarged lymph node in the left axilla, including based on 
exposure to herbicides, the veteran and his service 
representative were informed that the evidence needed to 
substantiate the claim was that showing a medical 
relationship between this condition and service.  The veteran 
was advised of what records VA would attempt to obtain on his 
behalf and what records he was expected to provide.  He also 
was advised to tell VA of, or submit, any additional 
information or evidence that he wanted considered.  This 
notice served to tell the veteran to submit relevant evidence 
in his possession.  38 C.F.R. § 3.159(b) (2004).

The veteran and his service representative also were provided 
with a copy of the appealed rating decisions, statements of 
the case, supplemental statements of the case, and the 
Board's September 2003 remand.  All of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Some of this notice was provided after the initial adverse 
decision on the veteran's service connection claim for 
squamous cell carcinoma, including based on exposure to 
herbicides.  The Pelegrini Court held that, as to the timing 
of VCAA notice, "there is no nullification or voiding 
requirement [of RO decisions issued prior to VCAA notice] 
either explicit or implicit in this decision."  See 
Pelegrini, at 120.  The Court also held that the notice 
requirements were satisfied if the Board ensured that the 
proper notice was ultimately provided.  Id, at 120, 122-4.  
The Board thus remanded these claims in September 2003 for 
the issuance of additional VCAA notice to the veteran and his 
service representative.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He notified VA in February 2004 that he 
had no additional evidence to submit in support of his 
claims.  His hearing testimony demonstrated that he had 
received no relevant treatment for the conditions at issue.  
If he had submitted additional evidence substantiating his 
claims, he would have received the same benefit as if he 
submitted the evidence prior to initial adjudication.

The effective date of any award based on such evidence would 
have been fixed in accordance with the claims that were the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The veteran does not contend that his squamous cell carcinoma 
began in service.  Nor does he contend that he experienced an 
enlarged lymph node during service.  The veteran's service 
medical records make no reference to skin cancer or an 
enlarged lymph node.  There is no medical evidence indicating 
that he had squamous cell carcinoma prior to 1989 or that his 
lymph node was enlarged prior to 1992.  Because there is no 
evidence documenting the existence of squamous cell carcinoma 
prior to 1989 or an enlarged lymph node prior to 1992, and 
there is no other competent evidence linking the claimed 
disabilities to a disease or injury (including Agent Orange 
exposure) in service; the Board finds that a medical opinion 
is not necessary to decide these claims in that any such 
opinion could not establish the existence of these disorders 
in service.  38 U.S.C.A. § 5103A(d) (West 2002); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (to trigger the duty 
to provide an examination, the evidence of a link between 
current disability and service must be competent); see 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003) (holding that 
"a medical examination or opinion generally could not fill 
the gap left by the other evidence in establishing a service 
connection").


Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claims of entitlement to service 
connection for squamous cell carcinoma, including based on 
exposure to herbicides, and status-post removal of an 
enlarged lymph node in the left axilla, including based on 
exposure to herbicides, poses no risk of prejudice to the 
veteran.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); and Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

A review of the veteran's service medical records indicates 
that he reported no history of skin or lymph node problems at 
his enlistment physical examination in August 1966.  Clinical 
evaluation revealed that his skin, lymphatics, and upper 
extremities all were normal.  He was found qualified for 
enlistment.

There are no records of in-service treatment for squamous 
cell carcinoma or an enlarged lymph node.

The veteran also reported no pertinent medical history at his 
discharge physical examination in August 1969.  Clinical 
evaluation was unchanged from the veteran's enlistment 
physical examination, and he was found qualified for 
discharge.

The veteran certified over his own signature on a "Statement 
of Medical Condition" dated in September 1969 that there had 
been no change in his medical condition between his 
separation physical examination and his actual date of 
discharge.

A review of the veteran's service personnel records shows 
that he served in Vietnam from March 1967 to March 1968.  His 
principal duty in Vietnam was as a communications center 
specialist.  He was awarded the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  

On private outpatient treatment in May 1989, the veteran 
complained of a lump on his left middle finger which had 
lasted for about 4 weeks and an infection of the left index 
finger.  Physical examination revealed a knot over the middle 
finger volarly which appeared as probably a ganglion cyst.  
There was no locking or catching of the middle finger.  The 
left index finger had a small hole on the radial aspect of 
the distal portion of the nail that oozed yellowish sebaceous 
cyst material.  The veteran's left index finger was tender, 
slightly swollen, and minimally reddened.  There was good 
motion of the distal interphalangeal joint.  X-rays showed 
destruction of the radial cortex of the left index finger, 
and possibly indicated an infection.

Later in May 1989, the veteran complained of redness, 
swelling, and a purulent discharge from his left index 
finger.  X-rays showed improvement and possible healing.  The 
private examiner noted that the veteran agreed to have the 
abscess on his left index finger removed surgically.

Following surgery, in June 1989, the veteran's incision was 
healing well with slight drainage.  The private examiner 
noted that the results of the pathology report from the 
removal of the abscess on the veteran's left index finger 
could be squamous cell carcinoma.  There was less swelling 
and tenderness and no inflammation on subsequent outpatient 
treatment that same month.  Laboratory results showed 
squamous cell carcinoma in the lesion on the veteran's left 
index finger.  The private examiner confirmed the diagnosis 
and recommended amputating the veteran's left index finger at 
the level of the middle phalanx in order to completely 
eradicate the tumor.  

The veteran's left index finger was amputated surgically in 
June 1989.  The pre-operative diagnosis was squamous cell 
carcinoma of the left index distal phalanx.

Following amputation of the veteran's left index finger, he 
returned for outpatient treatment in July 1989.  X-rays 
showed no evidence of tumor involvement in the left index 
finger.  The private examiner noted that the veteran had had 
a local tumor secondary to a nail-bed squamous cell carcinoma 
which had invaded the distal phalanx.

The veteran received a course of physical therapy for his 
left index finger and, on outpatient treatment in July 1990, 
he was doing well with no complaints.  Physical examination 
revealed an excellent range of motion in the left index 
finger.  All of his surgical wounds had healed nicely.  There 
was no evidence of any problems.

In August 1991, a private examiner noted that the veteran was 
clinically free of recurrent squamous cell carcinoma of the 
left index finger.

On outpatient treatment in February 1992, the veteran 
complained of some discomfort in the left axilla.  Physical 
examination revealed a small, soft, moveable, and tender 
lymph node in the left axilla.  The impression was probable 
mild lymphadenitis in the left axilla.

The veteran received a left axillary lymph node biopsy in 
March 1992.  The pre-operative diagnosis was left axillary 
lymphadenopathy.  During surgery, the veteran's enlarged 
lymph node was removed and sent to a laboratory for further 
testing.  A laboratory report dated that same month revealed 
that there was no evidence of metastatic carcinoma and only 
fatty changes in the lymph node.

In a June 2000 letter, Dr. C.J.C. noted that the veteran had 
been diagnosed with a squamous cell carcinoma in the lower 
first finger in June 1989.  Dr. C.J.C. stated that the 
veteran recently had notified him that he had been exposed to 
Agent Orange during service.  This examiner observed that 
Agent Orange "has been blamed for causing various types of 
malignancies."  Finally, Dr. C.J.C. noted that the veteran 
had a malignancy and a history of Agent Orange exposure.

Dr. D.R.S. stated in a July 2000 letter that he had treated 
the veteran in the past for squamous cell carcinoma of the 
left distal phalanx of the index finger.  The veteran had 
done well following amputation and had experienced no 
recurrence of skin cancer.  The veteran had informed Dr. 
D.R.S. that he had been exposed to Agent Orange in Vietnam 
"and there is a possibility that this may be related."  Dr. 
D.R.S. noted that the left index finger was "a very unusual 
place" to have squamous cell carcinoma and the veteran's in-
service exposure to Agent Orange "if [it] is known to be a 
cause" of squamous cell carcinoma "could have a related 
effect."  He noted that Dr. C.J.C. was a cancer specialist, 
and could possibly give a definitive answer as to whether the 
squamous cell carcinoma was related to the Agent Orange 
exposure.

When he disagreed with the currently appealed rating 
decisions in June 2001 and September 2002, the veteran 
contended that he had come in to direct contact with Agent 
Orange during service in Vietnam while retrieving 
communication equipment that had been sprayed with Agent 
Orange.  According to the veteran, his direct contact with 
Agent Orange had led to the development of squamous cell 
carcinoma and the removal of an enlarged lymph node in his 
left axilla.

The veteran testified at his videoconference Board hearing in 
April 2003 that he had been responsible for laying 
communication wire in the jungles of Vietnam and often laid 
wire in areas that had been defoliated by Agent Orange.


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for squamous cell carcinoma and status-post removal of an 
enlarged lymph node in the left axilla due to in-service 
exposure to herbicides.

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a veteran served for 90 days in active service, and 
malignant tumors develop to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2004).  In addition, the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2004).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102 (2004).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

As just discussed, the veteran served in Vietnam from March 
1967 to March 1968.  Accordingly, he is presumed to have been 
exposed to herbicides during such service.  However, neither 
squamous cell carcinoma nor an enlarged lymph node is among 
the diseases listed at 38 C.F.R. § 3.309(e) for which service 
connection is warranted on a presumptive basis due to in-
service herbicide exposure.  See also 38 U.S.C.A. § 1116. 

With regard to the veteran's specific contention that his 
squamous cell carcinoma and status-post removal of an 
enlarged lymph node in the left axilla are due to Agent 
Orange exposure, and he is presumed to have been exposed to 
such in service, a VA medical examination is not warranted.  
In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits a 
report to the Secretary every two years regarding the results 
of their review and summarization of the medical literature.  
Based on the results of that review, the Secretary then 
determines, based on sound medical and scientific evidence, 
whether a positive association exists between exposure to 
Agent Orange and a disease.  A positive association will be 
found to exist if the credible evidence for the association 
is equal to or outweighs the credible evidence against the 
association.  The Secretary then publishes regulations 
establishing presumptive service connection for that 
disease.  If the Secretary determines that a presumption of 
service connection is not warranted, he publishes a notice 
of that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of the NAS 
reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  

Based on the provisions outlined above, the Secretary has 
determined that there is no positive association between 
herbicide exposure and the development of squamous cell 
carcinoma (skin cancer).  The Secretary found that the 
credible evidence against an association between herbicide 
exposure and squamous cell carcinoma or an enlarged lymph 
node outweighs the credible evidence for such an association.  
Therefore, presumptive service connection was not warranted 
for that disease or any other disease not specifically 
listed in 38 C.F.R. § 3.309(e).  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,632, 27,638-39 (May 20, 2003).

Notwithstanding the fact that squamous cell carcinoma and 
enlarged lymph nodes are not subject to presumptive service 
connection on the basis of herbicide exposure; the veteran 
could still establish service connection for those conditions 
with competent evidence that they were incurred in service, 
were present during other presumptive periods, or by 
submitting medical or scientific evidence that they were in 
fact due to herbicide exposure during service.  See Combee v. 
Brown.

There is no evidence of a medical nexus between the veteran's 
squamous cell carcinoma and any incident of service such that 
he is entitled to service connection for this disability on a 
direct service incurrence basis.  The veteran does not 
contend-and the record does not show-that squamous cell 
carcinoma or enlarged lymph nodes were present during 
service, or for many years thereafter.

Additionally, the evidence does not establish that the 
veteran's squamous cell carcinoma was manifested to a degree 
of 10 percent or more within one year following his discharge 
from service in 1969.  The objective medical evidence of 
record indicates that the veteran was first treated for this 
disease on or about 1989, approximately 20 years after his 
separation from service.  Thus, the evidence of record does 
not establish that the veteran's skin cancer was shown in 
service or within one year thereafter such that he is 
entitled to service connection for this disability on a 
direct service incurrence basis or on a presumptive basis as 
a chronic disease.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.    

The opinions provided by Dr. C.J.C. in June 2000 and by Dr. 
D.R.S. in July 2000, do not serve to link the squamous cell 
carcinoma to Agent Orange exposure.  Dr. D.R.S., only noted 
the veteran's contention that the cancer was related to Agent 
Orange exposure, and deferred the question of causation to 
Dr. C.J.C..  Dr. C.J.C., in turn, noted the relationship 
between "various kinds of malignancies," but provided no 
opinion as to whether squamous cell carcinoma, was one of 
those kinds of malignancies.  Dr. C.J.C.'s opinion is 
consistent with the NAS research showing a relationship 
between herbicide exposure and some forms of malignancies, 
but does not contradict VA's determination that the 
scientific evidence does not currently establish a 
relationship between herbicide exposure and skin cancer.

The private physician's opinions, therefore, do not serve to 
provide competent evidence of a link between the squamous 
cell carcinoma and Agent Orange exposure.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish a plausible claim); and Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Accordingly, they 
are entitled to little probative weight.

Given the veteran's acknowledged Vietnam service, his in-
service exposure to herbicides also is presumed for purposes 
of determining entitlement to service connection for status-
post removal of an enlarged lymph node in the left axilla.  
However, an enlarged lymph node is not among the diseases 
listed at 38 C.F.R. § 3.309(e) for which presumptive service 
connection is warranted based on in-service herbicide 
exposure.  See also 38 U.S.C.A. § 1116.  

There is no competent medical evidence of a nexus between the 
veteran's enlarged lymph node in the left axilla and a 
disease or injury in service.  Thus, the evidence is against 
the grant of service connection for status-post removal of an 
enlarged lymph node in the left axilla on a direct service 
incurrence basis.  See Combee, supra.  A review of the 
veteran's service medical records does not indicate any in-
service treatment or diagnosis of an enlarged lymph node.  In 
fact, a review of the objective medical evidence of record on 
this claim indicates that the veteran was first treated for 
an enlarged lymph node on or about February 1992, more than 
20 years after his discharge from service.

None of the private examiners who have treated the veteran's 
enlarged lymph node since 1992 related it to service or to 
any incident of service, including Agent Orange exposure.  An 
enlarged lymph node is not among the chronic diseases subject 
to presumptive service connection.  38 U.S.C. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the claims of entitlement to 
service connection for squamous cell carcinoma, including 
based on exposure to herbicides, and for status-post removal 
of an enlarged lymph node in the left axilla, including based 
on exposure to herbicides.  The Board has considered the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for squamous cell 
carcinoma, including based on exposure to herbicides, is 
denied.

Entitlement to service connection for status-post removal of 
an enlarged lymph node in the left axilla, including based on 
exposure to herbicides, is denied.


REMAND

The RO has not had the opportunity to issue a statement of 
the case in response to the notice of disagreement, with 
regard to the initial evaluation for bilateral hearing loss.  
This issue must be remanded for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105 (West 2002); see 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following:

Provide the veteran with a statement of 
the case on the issue of entitlement to 
service connection for bilateral hearing 
loss.  Only if he submits a timely 
substantive appeal will the Board further 
consider this issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


